      Case 2:19-cv-00387 Document 23 Filed on 06/19/20 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 19, 2020
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

SANDRA A. FABELA,                             §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL ACTION NO. 2:19-CV-387
                                              §
CORPUS CHRISTI INDEPENDENT                    §
SCHOOL DISTRICT, et al,                       §
                                              §
         Defendants.                          §

                                         ORDER

       Before the Court is “Plaintiff's Motion for Leave to Correct Grammatical,

Typographical and Numbering on Second Amended Complaint” (D.E. 20). The motion

is not opposed. After due consideration, the Court GRANTS the motion and directs the

Clerk of Court to file Plaintiff’s Second Amended Complaint (D.E. 20-1), along with its

Exhibits (D.E. 20-2 through 20-30), as an independent document with exhibits on the

docket of this case. The docketing information shall reflect that this is a clerical revision

of D.E. 19.

       ORDERED this 19th day of June, 2020.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




1/1
